Case 2:20-cv-07419-PA-AGR Document 27 Filed 12/02/20 Page 1 of 5 Page ID #:197




   1
       Ryan D. Watstein, Esq. (admitted pro hac vice)
       rwatstein@kcozlaw.com
   2   KABAT CHAPMAN & OZMER LLP
   3   171 17th Street NE, Suite 1550
       Atlanta, Georgia 30363
   4   Telephone: (404) 400-7300
   5   Facsimile: (404) 400-7333

   6   Paul A. Grammatico (SBN 246380)
   7   pgrammatico@kcozlaw.com
       KABAT CHAPMAN & OZMER LLP
   8   333 S. Grand Avenue, Suite 2225
   9   Los Angeles, CA 90071
       Telephone: (213) 493-3988
  10   Facsimile: (404) 400-7333
  11
       Counsel for Defendant,
  12   Tricolor California Auto Group, LLC
  13
                           UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15

  16   ALEXANDER SHEN, individually,           Case No. 2:20-cv-07419-PA-AGR
       and on behalf of all others similarly   Hon. Percy Anderson
  17   situated,
  18                                           DEFENDANT, TRICOLOR
                          Plaintiff,           CALIFORNIA AUTO GROUP, LLC’S
  19                                           OBJECTION TO PLAINTIFF’S
             v.
  20                                           F.R.C.P. RULE 5.1 NOTICE OF
                                               CONSTITUTIONAL QUESTION
  21
       TRICOLOR CALIFORNIA AUTO
  22   GROUP, a Delaware company,
  23                                           FAC filed:         November 2, 2020
                          Defendant.
  24                                           Complaint filed:   August 17, 2020
  25

  26

  27

  28
                                               1
                                                              Case No. 2:20-cv-07419-PA-AGR
                                                                   Objection to Rule 5.1 Notice
Case 2:20-cv-07419-PA-AGR Document 27 Filed 12/02/20 Page 2 of 5 Page ID #:198




   1         Defendant, Tricolor California Auto Group, LLC hereby objects to Plaintiff
   2   Alexander Shen’s Notice of Constitutional Question Pursuant to F.R.C.P. Rule 5.1
   3   (Dkt. 25) on the basis that it is improper and without merit.
   4         The Notice is based on the contention that Tricolor’s motion to dismiss the
   5   first amended complaint (Dkt. 24) “challenged the constitutionality of section (c)(5)
   6   of the Telephone Consumer Protection Act, 47 U.S.C. § 227.” This is false.
   7         First, Plaintiff does not raise a claim regarding 47 U.S.C. § 227(c)(5) in the
   8   FAC, nor is this provision mentioned at all in either the FAC or the motion to dismiss
   9   the FAC. Rather, the FAC raises one claim under 47 U.S.C. §227(b)(1)(A)(iii) (the
  10   “robocall restriction”), and the motion to dismiss challenges this claim based solely
  11   on the argument that the Court lacks subject matter jurisdiction to adjudicate it
  12   following the Supreme Court’s ruling in Barr v. American Association of Political
  13   Consultants, Inc., 140 S. Ct. 2335 (2020) (hereinafter, “AAPC”). Accordingly, the
  14   Notice itself is simply incorrect and should be summarily disregarded.
  15         Second, to the extent Plaintiff intended to claim that Tricolor’s argument
  16   regarding the robocall restriction in the motion to dismiss raises a constitutional
  17   question under F.R.C.P. 5.1, that too is wrong. Contrary to Plaintiff’s contention,
  18   Tricolor’s motion does not “challenge[] the constitutionality” of anything, as the
  19   constitutional challenge to the robocall restriction was already decided by the
  20   Supreme Court in AAPC. Id. at 2347 (holding that “the robocall restriction with the
  21   government-debt exception is content-based” and fails strict scrutiny). Tricolor’s
  22   motion merely notes that the effect of the Supreme Court’s decision in AAPC is to
  23   deprive this Court of subject matter jurisdiction in this case.
  24         It is therefore unsurprising that in the only two cases where a district court has
  25   ruled on motions exactly like the one filed by Tricolor, no Rule 5.1 notice was
  26   necessary. In both of those cases, defense counsel raised Rule 5.1 to the courts and
  27

  28
                                                  2
                                                                   Case No. 2:20-cv-07419-PA-AGR
                                                                        Objection to Rule 5.1 Notice
Case 2:20-cv-07419-PA-AGR Document 27 Filed 12/02/20 Page 3 of 5 Page ID #:199




   1   to the plaintiffs’ counsel in the briefing and pointed out why it did not apply.1 Both
   2   the plaintiffs and the courts there agreed: the plaintiffs did not file a Rule 5.1 notice
   3   and neither Chief Judge Gaugahn nor Judge Feldman certified a constitutional
   4   question pursuant to 28 U.S.C. § 2403(a).2
   5          The reason why is obvious: the motions to dismiss in those cases—just like
   6   Tricolor’s here—did not “draw[] into question the constitutionality of a federal or
   7   state statute” as required to trigger Rule 5.1’s or Section 2403(a)’s notice and
   8   certification requirements, because the constitutional challenge had already been
   9   decided by the Supreme Court. See Fed. R. Civ. P. 5.1(a); 28 U.S.C. § 2403(a);
  10   Creasy v. Charter Commc’ns, Inc., --- F. Supp. 3d ----, 2020 WL 5761117, at *6
  11   (E.D. La. Sept. 28, 2020) (“[T]he Supreme Court struck [the robocall restriction]
  12   down as an unconstitutional content-based restriction on speech[.]”); Lindenbaum v.
  13   Realgy, LLC, --- F. Supp. 3d ----, 2020 WL 6361915, at *1 (N.D. Ohio Oct. 29,
  14   2020) (“In AAPC, the Supreme Court held that [the robocall restriction] violated the
  15   Constitution[.]”). Instead, Chief Judge Gaughan and Judge Feldman agreed that the
  16   Supreme Court’s ruling in AAPC had the effect of depriving the courts of subject
  17   matter jurisdiction over claims asserted under the robocall restriction during the time
  18   it was unconstitutional. Lindenbaum, 2020 WL 6361915, at *7 (“Because the statute
  19   at issue was unconstitutional at the time of the alleged violations, this Court lacks
  20
       1
             See Creasy v. Charter Commc’ns, Inc., No. 2:20-cv-1199, Dkt. 30-1, p. 1, n. 1 (E.D.
  21   La. Aug. 14, 2020); Lindenbaum v. Realgy, LLC, No. 1:19-CV-02862, Dkt. 20, p. 1, n. 1
  22   (N.D. Ohio Aug. 4, 2020).
       2
  23          28 U.S.C. § 2403(a) provides: “In any action, suit or proceeding in a court of the
       United States to which the United States or any agency, officer or employee thereof is not
  24   a party, wherein the constitutionality of any Act of Congress affecting the public interest
  25   is drawn in question, the court shall certify such fact to the Attorney General, and shall
       permit the United States to intervene for presentation of evidence, if evidence is otherwise
  26   admissible in the case, and for argument on the question of constitutionality. The United
  27
       States shall, subject to the applicable provisions of law, have all the rights of a party and
       be subject to all liabilities of a party as to court costs to the extent necessary for a proper
  28   presentation of the facts and law relating to the question of constitutionality.”
                                                     3
                                                                        Case No. 2:20-cv-07419-PA-AGR
                                                                             Objection to Rule 5.1 Notice
Case 2:20-cv-07419-PA-AGR Document 27 Filed 12/02/20 Page 4 of 5 Page ID #:200




   1   jurisdiction over this matter.”); Creasy, 5761117, at *6 (“the Court indeed lacks
   2   subject matter jurisdiction over each of the … violations the plaintiffs allege to have
   3   occurred before the Supreme Court restored the constitutional muster of §
   4   227(b)(1)(A)(iii) … in AAPC.”).
   5         Thus, Rule 5.1 is simply inapplicable here, and the Court should reject
   6   Plaintiff’s attempt to improperly invoke it. See also Whittaker v. The Dodsworth
   7   Building, LLC, No. CV 20-6972, Dkt. 17, pp. 2-3 (C.D. Cal. Oct. 15, 2020) (denying
   8   request to certify constitutional question for purposes of F.R.C.P. 5.1 where
   9   constitutionality of statute not drawn into question); Estrada v. Ross Stores, Inc., No.
  10   CV 20-7195, Dkt. 16, pp. 2-3 (C.D. Cal. Oct. 15, 2020) (same).
  11         Not only is notice and certification not required under the plain terms of the
  12   applicable provisions, notice and certification in this case cannot possibly advance
  13   Rule 5.1’s or Section 2403(a)’s intended purpose to give the Attorney General “a
  14   chance to intervene to defend the constitutionality of a statute before the Court
  15   declares it unconstitutional.” See Langer v. 1148 Broadway Associates, LLC, 2020
  16   WL 5846463, at *6 (C.D. Cal. Aug. 6, 2020) (denying plaintiff’s request to certify a
  17   constitutional question where the court would “have no moment to rule on the
  18   constitutionality” of the relevant statute); Fed. R. Civ. P. 5.1 Advisory Committee
  19   Notes (“The notice of constitutional question will ensure that the attorney general is
  20   notified of constitutional challenges and has an opportunity to exercise the statutory
  21   right to intervene at the earliest possible point in the litigation.”). The Attorney
  22   General was a party to AAPC; thus, he already has had a full opportunity to defend
  23   the robocall restriction before the Supreme Court declared it unconstitutional. See
  24   AAPC, 140 S. Ct. at 2335. The Attorney General’s intervention in this case is
  25   therefore neither appropriate nor necessary. See 28 U.S.C. § 2403(a) (intervention
  26   of the United States should be permitted only where, unlike here, a federal statute’s
  27   constitutionality “is drawn into question”).
  28
                                                  4
                                                                   Case No. 2:20-cv-07419-PA-AGR
                                                                        Objection to Rule 5.1 Notice
Case 2:20-cv-07419-PA-AGR Document 27 Filed 12/02/20 Page 5 of 5 Page ID #:201




   1         For the reasons set forth above, this Court should join Lindenbaum and Creasy
   2   in correctly declining to invoke Rule 5.1 in this case. AAPC already resolved the
   3   constitutionality of the robocall restriction, and the only remaining question at issue
   4   in the pending motion to dismiss is the effect of that holding on claims brought during
   5   the period of time when that provision was unconstitutional. Tricolor’s motion to
   6   dismiss the FAC should be briefed, considered, and decided without delay.
   7

   8
       DATED: December 2, 2020                 /s/ Ryan D. Watstein
                                               Ryan D. Watstein (pro hac vice)
   9                                           Paul A. Grammatico
  10
                                               Counsel for Defendant,
  11                                           Tricolor California Auto Group, LLC
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 5
                                                                   Case No. 2:20-cv-07419-PA-AGR
                                                                        Objection to Rule 5.1 Notice
